                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC #:
 RUBIN PERALTA; JUNIOR RODRIGUEZ; and                             DATE FILED: 3/31/2020
 SANTO MARTE,

                            Plaintiffs,                             1:19-cv-1948-MKV
                       -against-
                                                                          ORDER
 CHRISTIAN T. SHANKLIN,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In a Standing Order dated

March 13, 2020, the Chief Judge of this Court advised judges to conduct court proceedings by

telephone where practicable and to exercise discretion whether to hold or adjourn hearings and

conferences [M10-468, 20MISC00154]. Accordingly:

       It is hereby ORDERED that the Post-Discovery Conference scheduled to take place on

April 7, 2020 is adjourned to May 12, 2020 at 11:30AM and will be held telephonically. All

Parties are directed to call the Court’s teleconference line at 888-278-0296 at the scheduled time.

When prompted, enter Access Code 5195844. The Court will join once all of the parties are on

the line. No later than May 5, 2020, the parties should file (i) a joint status letter of no more than

3 pages, and (ii) any pre-motion letters in accordance with the Court’s Individual Rules of

Practice in Civil Cases, available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.
SO ORDERED.
                       _________________________________
Date: March 31, 2020   MARY KAY VYSKOCIL
      New York, NY     United States District Judge
